IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0703
                               Filed July 27, 2016


IN THE INTEREST OF B.G.R.,
Minor Child,

J.C., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Gary P.

Strausser, District Associate Judge.



      A father appeals from the order terminating his parental rights.

AFFIRMED.




      Mark J. Neary of Neary Law Office, Muscatine, for appellant father.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Timothy K. Wink of Schweitzer & Wink Law Firm, Columbus Junction,

attorney and guardian ad litem for minor child.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                          2


MULLINS, Judge.

         A father appeals from a juvenile court’s order terminating his parental

rights to his daughter, born in March 2015.1 The father argues the State failed to

prove the statutory grounds for termination under Iowa Code section

232.116(1)(h) by clear and convincing evidence.           He further contends the

juvenile court should have granted him an additional six months to work toward

reunification. We affirm.

         We review termination-of-parental-rights proceedings de novo.          In re

M.W., 876 N.W.2d 212, 219 (Iowa 2016). “We are not bound by the juvenile

court’s findings of fact, but we do give them weight, especially in assessing the

credibility of witnesses.” Id. (quoting In re A.M., 843 N.W.2d 100, 110 (Iowa

2014)). “We will uphold an order terminating parental rights when there is clear

and convincing evidence” of the statutory grounds for termination. In re D.W.,

791 N.W.2d 703, 706 (Iowa 2010).           Our primary consideration is the best

interests of the child. See In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

         The child was removed from the mother’s care at birth after testing

positive for methamphetamine, marijuana, and tramadol.               The child was

adjudicated a child in need of assistance based in part on the father’s significant

alcohol abuse and anger management issues, as well as his demonstrated

history of allowing individuals under the influence of drugs to care for his older

child.



1
  The mother consented to termination, and the juvenile court terminated her parental
rights pursuant to Iowa Code section 232.116(1)(a), (b), (e), (h), and (l) (2015). The
mother does not appeal.
                                                 3


       Following adjudication, the father made limited progress. He participated

in anger-management therapy and substance-abuse treatment and received two

fully unsupervised visits with his daughter. On both occasions, the father allowed

and even encouraged unapproved individuals to have contact with his child,

despite having been admonished by the juvenile court after the first instance.

Following    these    visits,     the   father       relapsed   and   tested   positive   for

methamphetamine but repeatedly denied any recent use of the drug. He also

showed up for a supervised visit with the child while apparently under the

influence of methamphetamine. Additionally, the father and the child’s mother

were both arrested for violating a no-contact order after the mother was found at

the father’s home.      The record clearly demonstrates the father continues to

struggle with substance abuse and anger-management issues. The child has

never lived with her father, having lived with foster parents since birth. She is

thriving in their care and deserves permanency.

       We have carefully reviewed the record, the briefs of the parties, and the

juvenile court’s lengthy, fact-intensive, and thorough ruling. Upon our de novo

review, we agree with the juvenile court’s conclusion that the State proved the

grounds for termination under Iowa Code section 232.116(1)(h) by clear and

convincing evidence. We further find the court did not err in denying the father

an additional six-month period to work toward reunification with the child.

Accordingly, we affirm without further opinion pursuant to Iowa Court Rule

21.26(1)(a), (b), (d), and (e).

       AFFIRMED.